EXHIBIT 10.3

AMENDMENT TO THE EIGHTH AMENDMENT AND WAIVER

AMENDMENT TO THE EIGHTH AMENDMENT AND WAIVER, dated as of August 21, 2020 (this
“Waiver Amendment”), to that certain Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended by the First Amendment thereto dated
as of December 18, 2012, the Second Amendment thereto dated as of May 8, 2015,
the Third Amendment thereto dated as of June 13, 2016, the Fourth Amendment
thereto dated as of December 15, 2016, the Fifth Amendment thereto dated as of
June 16, 2017, the Sixth Amendment thereto dated as of November 28, 2017, the
Seventh Amendment thereto dated as of March 29, 2018, and the Eighth Amendment
and Waiver thereto dated as of April 17, 2020, the “Credit Agreement”, and as
amended by this Waiver Amendment, the “Amended Credit Agreement”) among CINEMARK
HOLDINGS, INC. (the “Parent”), CINEMARK USA, INC. (the “Borrower”), the several
banks and other financial institutions party thereto (the “Lenders”), BARCLAYS
BANK PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents party thereto. Unless otherwise
specifically defined herein, each term used herein which is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.

RECITALS:

WHEREAS, the Borrower, the Lenders and others are party to the Credit Agreement.

WHEREAS, the Borrower has engaged Barclays Bank PLC (“Barclays”), to act as the
sole lead arranger and sole bookrunner in structuring and facilitating this
Waiver Amendment.

WHEREAS, pursuant to the Eighth Amendment and Waiver, dated as of April 17,
2020, to the Credit Agreement (the “Existing Waiver”), the Majority Revolving
Credit Facility Lenders consented to waive the requirements of Section 7.1 of
the Credit Agreement for the fiscal quarters ending September 30, 2020 and
December 31, 2020, on the terms and subject to the conditions set forth in the
Existing Waiver.

WHEREAS, the Borrower has requested that the Majority Revolving Credit Facility
Lenders consent to amend certain terms and conditions of the Existing Waiver as
set forth herein, and the Majority Revolving Credit Facility Lenders are willing
to consent to amend the Existing Waiver on the terms and subject to the
conditions set forth in this Waiver Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO THE EXISTING WAIVER

On and after the Effective Date, the Borrower and the Revolving Credit Lenders
party hereto (which collectively constitute the Majority Revolving Credit
Facility Lenders) hereby consent to and do amend and restate Section II of the
Existing Waiver in its entirety as follows:

 

1



--------------------------------------------------------------------------------

SECTION II. WAIVER

(a) Each Revolving Credit Lender party hereto (which collectively constitute the
Majority Revolving Credit Facility Lenders) hereby consents solely (1) to waive
the requirements of the Leverage Covenant with respect to each period of four
consecutive fiscal quarters ending during the Relief Period (as defined below)
prior to and excluding the fiscal quarter ending December 31, 2021 and (2) for
purposes of calculating the Leverage Covenant with respect to each period of
four consecutive fiscal quarters ending December 31, 2021, March 31, 2022 and
June 30, 2022, that:

(X) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending December 31, 2021, shall be deemed to equal the sum of Consolidated
EBITDA for the fiscal quarters ended March 31, 2019, June 30, 2019,
September 30, 2019 and December 31, 2021;

(Y) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending March 31, 2022, shall be deemed to equal the sum of Consolidated EBITDA
for the fiscal quarters ended June 30, 2019, September 30, 2019, December 31,
2021 and March 31, 2022; and

(Z) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending June 30, 2022, shall be deemed to equal the sum of Consolidated EBITDA
for the fiscal quarters ended September 30, 2019, December 31, 2021, March 31,
2022 and June 30, 2022;

provided that during the Relief Period, each of the Parent and the Borrower
shall not, and shall not permit any of its Class I Restricted Subsidiaries to,
directly or indirectly (each such event described in clauses (i) through (iv)
below, if it occurs during the Relief Period, a “Covenant Reset Trigger”):

(i) permit the sum of (A) the aggregate amount of cash and Cash Equivalents of
the Parent, the Borrower and the Class I Restricted Subsidiaries (excluding cash
and Cash Equivalents securing funded Indebtedness other than the Obligations)
and (B) the aggregate Available Revolving Credit Commitments of all Revolving
Credit Lenders, as of the last day of any fiscal quarter, to be less than
$100,000,000;

(ii) make any Restricted Payments pursuant to Section 7.6(i) of the Credit
Agreement, other than Restricted Payments pursuant to or in connection with the
issuance by the Parent on or before September 18, 2020, of up to $400,000,000
(or $460,000,000 if the initial purchasers exercise in full their option to
purchase additional notes (which option, for the avoidance of doubt, may be
exercised after September 18, 2020)) aggregate principal amount of convertible
senior notes due 2025 (the “Convertible Senior Notes”) and related bond hedge
and warrant transactions (the “Call Spread Hedges”; together with the issuance
of the Convertible Senior Notes, the “Convertible Senior Notes Transactions”)

 

2



--------------------------------------------------------------------------------

and performance from time to time by the Parent of the terms of the agreements
governing the Convertible Senior Notes Transactions, limited to (to the extent
constituting Restricted Payments): (A) the purchase and sale by the Parent of
the Call Spread Hedges; (B) payments to Derivatives Counterparties pursuant to
the Call Spread Hedges; (C) payments of principal and interest under the
Convertible Senior Notes; (D) payments upon any required repurchase of the
Convertible Senior Notes or the Call Spread Hedges; (E) payments upon any
conversion by a holder of the Convertible Senior Notes or upon exercise of the
Call Spread Hedges; and (F) payments upon or in connection with exercise and
settlement, termination or maturity of the Call Spread Hedges;

(iii) make any Investments pursuant to Section 7.8(f), (h) or (i) of the Credit
Agreement, other than (A) Investments pursuant to Section 7.8(h) of the Credit
Agreement in Subsidiaries whose primary operations are outside of the United
States in an aggregate amount during the Relief Period not to exceed
$100,000,000 at any time outstanding and (B) Investments pursuant to
Section 7.8(i) of the Credit Agreement in Permitted Acquisitions in an aggregate
amount during the Relief Period not to exceed $15,000,000 at any time
outstanding (in each case, measured on the date each such Investment was made
and without giving effect to subsequent changes in value); or

(iv) prepay, repurchase or redeem or otherwise defease or acquire any
Indebtedness pursuant to Section 7.9(a)(ii) of the Credit Agreement, other than
(A) payments required upon any conversion by a holder of the Convertible Senior
Notes and (B) mandatory repurchases of the Convertible Senior Notes pursuant to
a fundamental change repurchase offer required by the indenture governing the
Convertible Senior Notes.

(b) Upon the occurrence of a Covenant Reset Trigger, the waiver of the Leverage
Covenant set forth in Section II(a)(1) above shall automatically terminate and
the Parent and the Borrower shall be required to comply with the Leverage
Covenant as described in clause (d) below at any time that any Revolving Credit
Loans are outstanding.

(c) Each of the Parent and the Borrower agrees that it shall, and shall cause
each Class I Restricted Subsidiary to, after any senior officer of the Parent,
the Borrower or any Class I Restricted Subsidiary has knowledge thereof, give
prompt (but in any event by the date that is five Business Days after any such
senior officer first has knowledge thereof) notice in writing to the
Administrative Agent of the occurrence of any Covenant Reset Trigger.

 

3



--------------------------------------------------------------------------------

(d) Upon and after the occurrence of a Covenant Reset Trigger, (i) compliance
with the Leverage Covenant shall be tested (A) on the date on which such
Covenant Reset Trigger occurs, based on the financial statements most recently
delivered pursuant to Section 6.1(a) or (b) of the Credit Agreement, giving pro
forma effect to matters relevant to the calculation of the Consolidated Net
Senior Secured Leverage Ratio that have occurred after the period of such
financial statements but on or prior to the date of such testing, including,
without limitation, any repayments of Revolving Credit Loans (and, for the
avoidance of doubt, any breach of the Leverage Covenant on such date shall be an
Event of Default under Section 8.1(c)(i) of the Credit Agreement) and (B) on the
last day of each fiscal quarter of the Borrower ended thereafter, in each case
under this clause (d)(i), if and only if any Revolving Credit Loans are
outstanding on such date, and (ii) with respect to such compliance tested on the
date on which such Covenant Reset Trigger occurs, the Borrower shall promptly
cause a certificate (similar in form to a Compliance Certificate) to be
delivered to the Administrative Agent setting forth the calculation of the
Leverage Covenant as set forth in the foregoing clause (d)(i)(A) (it being
understood, for the avoidance of doubt, that with respect to each fiscal quarter
ended thereafter, the Parent and the Borrower shall deliver a Compliance
Certificate in accordance with Section 6.2(b)(ii)(x) of the Credit Agreement).

(e) The following terms used in this Section II shall have the following
meanings:

(i) “Leverage Covenant”: the covenant set forth in Section 7.1 of the Credit
Agreement, without giving effect to the Leverage Covenant Waiver.

(ii) “Leverage Covenant Waiver”: the waiver set forth in the Eighth Amendment
and Waiver to the Credit Agreement, dated as of April 17, 2020, as amended and
restated by the Amendment to the Eighth Amendment and Waiver, dated as of
August 21, 2020.

(iii) “Relief Period”: the period commencing on July 1, 2020 through (but not
including) the Relief Period Termination Date.

(iv) “Relief Period Termination Certificate”: an irrevocable certificate of a
Responsible Officer of the Borrower stating that such certificate is a Relief
Period Termination Certificate.

(v) “Relief Period Termination and Compliance Certificate”: an irrevocable
certificate of a Responsible Officer of the Borrower (A) stating that such
certificate is a Relief Period Termination and Compliance Certificate, (B) that
is similar in form to a Compliance Certificate and (C) certifying compliance
with the Leverage Covenant on such date and demonstrating such compliance in
reasonable detail.

 

4



--------------------------------------------------------------------------------

(vi) “Relief Period Termination Date”: the earliest of (in each case, on which
date the Relief Period will terminate permanently for all purposes of the Credit
Agreement and the other Loan Documents) (A) the date of delivery of the
Compliance Certificate pursuant to Section 6.2(b)(ii)(x) of the Credit Agreement
for the fiscal year ending December 31, 2021 demonstrating compliance with the
Leverage Covenant (after giving effect to Section II(a)(2) of the Leverage
Covenant Waiver), (B) following a Covenant Reset Trigger, the date of delivery
of the Compliance Certificate pursuant to Section 6.2(b)(ii)(x) of the Credit
Agreement for the first fiscal quarter ending on or after the date of such
Covenant Reset Trigger, (C) the date on which the Borrower delivers to the
Administrative Agent a Relief Period Termination and Compliance Certificate;
provided that the Borrower may only deliver a Relief Period Termination and
Compliance Certificate concurrently with the delivery of financial statements
pursuant to Section 6.1(a) or 6.1(b) of the Credit Agreement, and (D) the date
on which both (i) the Borrower delivers to the Administrative Agent a Relief
Period Termination Certificate and (ii) no Revolving Extensions of Credit are
outstanding; provided, further, that, for the avoidance of doubt, the Borrower
may only deliver a Relief Period Termination Certificate or a Relief Period
Termination and Compliance Certificate once.

SECTION II. CONDITIONS PRECEDENT TO EFFECTIVENESS

This Waiver Amendment shall be effective on and as of the date hereof (the
“Effective Date”) upon the satisfaction of the following conditions:

(a) Counterparts. Each of the Borrower, the Parent, Revolving Credit Lenders
constituting the Majority Revolving Credit Facility Lenders and the
Administrative Agent shall have delivered executed counterparts of this Waiver
Amendment to the Administrative Agent.

(b) Fees, Expenses and Costs. The Administrative Agent shall have received
reimbursement of all expenses in connection with this Waiver Amendment for which
invoices have been presented and which were supported by customary documentation
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Effective Date.

(c) Representations and Warranties. The representations and warranties contained
in the Loan Documents, as modified by this Waiver Amendment, are and will be
true and correct in all material respects on and as of the Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

(d) No Default. No Default or Event of Default has occurred and is continuing on
the Effective Date or will result from the consummation of the transactions
contemplated by this Waiver Amendment.

 

5



--------------------------------------------------------------------------------

SECTION III. REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower hereby jointly and severally represent and warrant
that:

(a) Binding Obligation. This Waiver Amendment has been duly executed and
delivered by each Loan Party party thereto and constitutes a legal, valid and
binding obligation of each such Loan Party enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Incorporation of Representations and Warranties. The representations and
warranties contained in the Loan Documents, as modified by this Waiver
Amendment, are and will be true and correct in all material respects on and as
of the Effective Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date.

(c) No Default. No Default or Event of Default has occurred and is continuing on
the Effective Date or will result from the consummation of the transactions
contemplated by this Waiver Amendment.

SECTION IV. MISCELLANEOUS

(a) Binding Effect. This Waiver Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and their successors and assigns. No party’s
rights or obligations hereunder or any interest therein may be assigned or
delegated by any party without the prior written consent of all the Lenders.

(b) References to Agreements. On and after the Effective Date, (i) each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Credit Agreement and (ii) each reference in
the Existing Waiver to “this Amendment and Waiver”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Existing Waiver, and each
reference in the other Loan Documents to the Existing Waiver, “thereunder”,
“thereof” or words of like import referring to the Existing Waiver shall mean
and be a reference to the Existing Waiver as amended by this Waiver Amendment.

(c) Effect on Loan Documents. Except as specifically amended or waived by this
Waiver Amendment, the Credit Agreement, the Existing Waiver and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The parties hereto acknowledge and agree that this Waiver Amendment
shall constitute a Loan Document.

 

6



--------------------------------------------------------------------------------

(d) Limitation of Amendment. The amendments and waiver set forth above shall be
limited precisely as written and relate solely to the modification of the
provisions of the Credit Agreement in the manner and to the extent described
above, and, except as expressly set forth in this Waiver Amendment, nothing in
this Waiver Amendment shall be deemed to (a) constitute a waiver of compliance
by the Borrower with respect to any other term, provision or condition of the
Credit Agreement, the Existing Waiver or any other instrument or agreement
referred to therein; or (b) prejudice any right or remedy that the
Administrative Agent or any Lender may now have (except to the extent such right
or remedy was based upon existing defaults or existing provisions, in each case,
that will not exist after giving effect to this Waiver Amendment) or may have in
the future under or in connection with the Credit Agreement, the Amended Credit
Agreement, the Existing Waiver or any other instrument or agreement referred to
therein.

(e) No Novation. This Waiver Amendment shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or any other Loan
Document or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement, the Security Documents or the other Loan Documents or a novation of
the Credit Agreement or any other Loan Document. The obligations outstanding
under the Credit Agreement and the other Loan Documents shall remain in full
force and effect, except to any extent expressly modified hereby. Nothing
implied in this Waiver Amendment or in any other document contemplated hereby
shall be construed as a release or other discharge of any of the Loan Parties
under any Loan Document from any of its obligations and liabilities as a
borrower, guarantor, grantor or pledgor under any of the Loan Documents.

(f) GOVERNING LAW. THIS WAIVER AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f) Counterparts. This Waiver Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

(g) Revolving Credit Lenders. Each Revolving Credit Lender party hereto hereby
consents and agrees to the terms of this Waiver Amendment.

[Remainder of page intentionally left blank. Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

CINEMARK HOLDINGS, INC. By:  

/s/ Sean Gamble

  Name: Sean Gamble   Title:   Executive Vice President, Chief  

Operating Officer and Chief Financial Officer

 

CINEMARK USA, INC. By:  

/s/ Sean Gamble

  Name: Sean Gamble   Title:   Executive Vice President, Chief  

Operating Officer and Chief Financial Officer

[Signature Page to Waiver Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and a Revolving Credit Lender By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title:   Vice President

[Signature Page to Waiver Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as a Revolving Credit Lender By:  

/s/ Nicholas Grocholski

  Name: Nicholas Grocholski   Title:   Managing Director

[Signature Page to Waiver Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender By:  

/s/ Christina M McGugan

  Name: Christina M McGugan   Title:   Vice President

[Signature Page to Waiver Amendment]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Revolving Credit Lender By:  

/s/ Kevin Quan

  Name: Kevin Quan   Title:   Authorized Signatory

[Signature Page to Waiver Amendment]